   Case: 4:20-cv-00575-PLC Doc. #: 9 Filed: 09/24/20 Page: 1 of 2 PageID #: 42




                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF MISSOURI
                                  EASTERN DIVISION

RICKY F. MADEWELL,                               )
                                                 )
               Plaintiff,                        )
                                                 )
       v.                                        )          No. 4:20-cv-575-PLC
                                                 )
ST. LOUIS COUNTY JUSTICE CENTER,                 )
                                                 )
               Defendant.                        )

                               MEMORANDUM AND ORDER

       This matter is before the Court upon its own motion. On August 19, 2020, mail that this

Court ,Sent to self-represented plaintiff Ricky F. Madewell was returned without a forwarding

address, and plaintiff has not notified the Court of any change in his address. According to the

Local Rules of this Court, a self-represented party is required to promptly notify the Clerk of any

change in his address . or telephone number.. E.D.Mo. L.R. 2.06(B). "If any mail to a self-

represented plaintiff or petitioner is returned to the Court without a forwarding address and the

self-represented plaintiff or petitioner does not notify the Court of the change of address within

thirty (30) days, the Court may, without further notice, dismiss the action without prejudice." Id

        In this case, more thaµ thirty days have passed since the mail was returned, and plaintiff

has not notified the Court of a change of address. The Court will therefore dismiss this action,

without prejudice, pursuant to Local Rule 2.06(B). This dismissal will not count as a "strike" for

purposes of28 U.S.C. § 1915(g).

       Accordingly,

       IT .IS HEREBY ORDERED that this action is DISMISSED without prejudice.                    A

separate order of dismissal will be entered herewith.
   Case: 4:20-cv-00575-PLC Doc. #: 9 Filed: 09/24/20 Page: 2 of 2 PageID #: 43




       IT IS HEREBY CERTIFIED that an appeal from this dismissal would not be taken in

good faith.

       Dated this M~a~ of September, 2020.


                                              ~ai:v
                                           ~.ROSS
                                              DSTATES DISTRICT JUDGE




                                          2
